
	
		I
		112th CONGRESS
		1st Session
		H. R. 130
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent the nondisclosure of employer-owned life
		  insurance coverage of employees as an unfair and deceptive Act or practice
		  under the Federal Trade Commission Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Life Insurance Employee Notification
			 Act.
		2.Disclosure of
			 employer-owned life insurance coverage of employees
			(a)Written notice
			 requiredExcept as provided in subsection (b), not later than 30
			 days after the date on which an employer purchases an employer-owned insurance
			 policy on the life of an employee (or a spouse or dependent of the employee),
			 the employer shall provide to each employee for whom the employer carries such
			 a policy a written notice that contains the following information:
				(1)A
			 statement that the employer carries an employer-owned insurance policy on the
			 life of the employee.
				(2)The identity of
			 the insurance carrier of the policy.
				(3)The benefit amount
			 of the policy.
				(4)The name of the
			 beneficiary of the policy.
				(b)Transition
				(1)Notice to former
			 covered employeesFor former employees covered by an insurance
			 policy described in subsection (a), for any length of time, from January 1,
			 1985, until the date of enactment of this Act, the employer shall provide the
			 notice required under that subsection not later than 1 year after such date of
			 enactment.
				(2)Notice of
			 existing covered employeesFor employees covered by an insurance
			 policy described in subsection (a) as of the date of enactment of this Act, the
			 employer shall provide the notice required under that subsection not later than
			 90 days after such date of enactment.
				(c)EnforcementA
			 violation of this section constitutes an unfair method of competition and an
			 unfair or deceptive act or practice under section 5(a)(1) of the Federal Trade
			 Commission Act (15 U.S.C. 45(a)(1)). The Federal Trade Commission shall enforce
			 this Act in the same manner, by the same means, and with the same jurisdiction
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act were incorporated into and made a part of this Act.
			(d)Employer-Owned
			 insurance policy definedThe term employer-owned insurance
			 policy means an insurance policy purchased by the employer for the
			 benefit of a person other than the individual who is the subject of the policy
			 (or other than a person designated by such individual).
			
